               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

DALE E. BETTISWORTH, Personal
Representative of the Estate of Cathy                     8:17-CV-491
Jo Bettisworth, deceased,

                   Plaintiff,                 MEMORANDUM AND ORDER

vs.

BNSF RAILWAY COMPANY, f/k/a
Burlington Northern and Santa Fe
Railway Company,

                   Defendant.


      The plaintiff alleges a claim pursuant to the Federal Employers' Liability
Act regarding the injury sustained by his wife, the deceased, in the course and
scope of her employment with the defendant. Filing 1 at 1-2. The defendant
moves for summary judgment on the single issue that the plaintiff is not the
properly appointed personal representative for his late wife's estate. Filing 20.
The Court will deny the defendant's motion without prejudice.


                         I. STANDARD OF REVIEW
      Summary judgment is proper if the movant shows that there is no
genuine dispute as to any material fact and that the movant is entitled to
judgment as a matter of law. See Fed. R. Civ. P. 56(a).


                                II. BACKGROUND
      The plaintiff's wife was employed by the defendant from 1979 to 2012 as
a labor/hostler at the defendant's yard in Alliance, Nebraska. Filing 1 at 2.
During this time, she was exposed to a wide range of toxic and carcinogenic
substances, including various solvents, diesel fuel, benzene, creosote, silica
dust, and asbestos insulation. The plaintiff alleges that the cumulative effect
of this exposure resulted in his wife developing lung cancer. The plaintiff
alleges that as a direct result of the defendant's negligence, his wife
experienced and endured pain, suffering, inconvenience, irritation, annoyance,
and emotional distress. She also incurred medical expenses for the diagnosis
and treatment of her cancer. The plaintiff's wife passed away on December 31,
2014. Filing 1 at 1-2.
      On December 26, 2017, the plaintiff filed suit claiming to be the
representative, or personal representative, of his late wife's estate. On August
28, 2018, the defendant served requests for admission on the plaintiff. Filing
14. Request number 40 asked the plaintiff to admit that Dale Bettisworth had
not been appointed as the personal representative of his wife's estate at the
time the action was commenced. Filing 22-2 at 9. The plaintiff admitted the
request. The defendant argues that because the plaintiff admits he was not his
wife's appointed personal representative at the time this action was filed, he
does not have standing to bring this action, and accordingly, this matter should
be dismissed. See filing 21.


                               III. DISCUSSION
                                 1. STANDING
      Standing concerns the justiciability of a claim. It is "an essential and
unchanging part of the case-or-controversy requirement of Article III." Lujan
v. Defenders of Wildlife, 504 U.S. 555, 560 (1992). Standing, at a minimum,
involves three elements. First, the plaintiff must have suffered an injury in
fact; second, there must be a causal connection between the injury and the
conduct complained of; and third, it must be likely the injury will be redressed
by a favorable decision. Id. at 560-61; Friends of Boundary Waters Wilderness
                                       2
v. Thomas, 53 F.3d 881, 886 (8th Cir. 1995). Standing is a matter of jurisdiction
and cannot be waived by the parties. Friends of Boundary Waters Wilderness,
53 F.3d at 886.
      The defendant's motion does not allege that the plaintiff does not meet
the elements necessary for standing. Instead, the defendant argues that the
plaintiff is not a proper party, or does not have the capacity to sue on his late
wife's behalf, because he is not the appointed personal representative for her
estate. But, a party need not allege its capacity to sue, or authority to sue in a
representative capacity except to show that the court has jurisdiction of the
matter. Fed. R. Civ. P. 9(a)(1). Importantly, a court "may not dismiss an action
for failure to prosecute in the name of the real party in interest until, after an
objection, a reasonable time has been allowed for the real party in interest to
ratify, join, or be substituted into the action. Fed. R. Civ. P. 17(a)(3).
      The Court will consider the defendant's motion for summary judgment
on standing to actually constitute an objection that the plaintiff is not the real
party in interest. In this regard, the Federal Employers' Liability Act provides
that in cases of an employee's death resulting from the railroad's negligence,
the railroad shall be liable to the employee's personal representative for the
benefit of the surviving spouse. 45 U.S.C. § 51. The plaintiff's admission that
he is not his late wife's personal representative is also an admission that he is
not the real party in interest in this matter.
      The Court, however, may not grant the relief the defendant requests. As
noted, the Court may not dismiss the plaintiff's complaint until, after an
objection and a reasonable time has been allowed for the real party to be
substituted. Rule 17(a)(3). The defendant argues that this is not the first time
plaintiff's counsel has failed to bring a FELA action in the name of the real
party in interest. See West v. Union Pac. R.R., No. 8:17-CV-36 (D. Neb. Sep. 12,


                                         3
2017). But even so, Rule 17(a)(3) precludes dismissal until after an objection
and a reasonable time for substitution has been allowed. The plaintiff
requested that he be given 90 days from the date of this Court's order to obtain
appointment as the Personal Representative for the Estate of Cathy Jo
Bettisworth and thereafter seek leave to file an amended complaint. Plaintiff's
request is reasonable and will be granted.


      IT IS ORDERED:

      1.    The defendant's motion to dismiss (filing 20) is denied
            without prejudice.


      2.    The plaintiff is given until July 18, 2019 to obtain
            appointment as the Personal Representative of the Estate of
            Cathy Jo Bettisworth, and seek leave to file an amended
            complaint.


      3.    The Clerk of the Court shall set a case management deadline
            for July 18, 2019, with the following docket text: check for
            motion to amend complaint.


      Dated this 19th day of April 2019.

                                             BY THE COURT:



                                             John M. Gerrard
                                             Chief United States District Judge




                                       4
